Citation Nr: 0923981	
Decision Date: 06/25/09    Archive Date: 07/01/09

DOCKET NO.  03-33 279	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).  

2.  Entitlement to service connection for an acquired 
psychiatric disorder, other than PTSD.  


REPRESENTATION

Appellant represented by:	Jill Mitchell, Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Carolyn Wiggins, Counsel


INTRODUCTION

The Veteran served on active duty from December 1984 to March 
1998.  

This appeal arises from a June 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New Orleans, Louisiana.  

The Board of Veterans' Appeals (Board) issued a decision in 
November 2005 denying the veteran's claims for service 
connection for PTSD and an acquired psychiatric disorder.  
(At the same time, the Board remanded claims for service 
connection for back, neck and shoulder disabilities, which 
remain under development at the RO/Appeals Management Center, 
and therefore, are not the subject of this decision.)  The 
Veteran appealed the denial of his claims to United States 
Court of Appeals for Veterans Claims (hereinafter, "the 
Court").  

In September 2007, the Court issued an order vacating the 
November 2005 Board decision as to the issues of service 
connection for PTSD and an acquired psychiatric disorder.  
The Court remanded the claims to the Board for further 
development in compliance with the actions set out in the a 
September 2007 Joint Motion for an Order Vacating and 
Remanding the Board Decision (Joint Motion).  

The Board remanded the Veteran's claims in March 2008 in 
compliance with the actions ordered by the Court.  The 
Veteran was sent a letter in April 2008 by VA Appeals 
Management Center (AMC).  The letter explained what evidence 
would be helpful in adjudicating the claim as set out in 
38 C.F.R. § 3.304(f)(3)(2008).  The Veteran's records from 
the Social Security Administration and his service personnel 
records were obtained.  


FINDINGS OF FACT

1.  The Veteran was not engaged in combat with the enemy.  

2.  The Veteran's psychiatric symptoms have been variously 
diagnosed as anxiety, depression and PTSD linked to service 
experiences. 

3.  The Veteran and his former spouse were married in 
November 1993.  

4.  His (now former) spouse reports that throughout their 
marriage the Veteran had mood swings and seemed to have a 
split personality.  

5.  The most recent VA examination diagnosed major depressive 
disorder and PTSD, related to service.  


CONCLUSION OF LAW

An acquired psychiatric disorder was incurred in service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304(f) 
(2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The decision below grants service connection for an acquired 
psychiatric disorder.  There can be no prejudice due to any 
defect associated with VA compliance with the duties to 
notify or to assist, consistent with 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, and 5126 and 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a).  No further discussion is 
warranted on this matter.  




Service Connection 

To establish service connection for a claimed disability, the 
facts as shown by evidence must demonstrate that a particular 
disease or injury resulting in current disability was 
incurred during active service or, if preexisting active 
service, was aggravated therein.  38 U.S.C.A. §§ 1110, 1131 
(West 2002).  

Service connection for post-traumatic stress disorder 
requires medical evidence diagnosing the condition in 
accordance with Sec. 4.125(a) of this chapter; a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred.  If the evidence 
establishes that the veteran engaged in combat with the enemy 
and the claimed stressor is related to that combat, in the 
absence of clear and convincing evidence to the contrary, and 
provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  38 C.F.R. 
§ 3.304 (f)(2008).  

Service connection may be granted for any disease diagnosed 
after service discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303 (c).  

The Veteran's service treatment and personnel records do not 
reflect any complaints or findings related to psychiatric 
disability.  The earliest medical record documenting 
psychiatric problems is dated in 2001, when the Veteran 
sought to establish VA medical care.  At that time, however, 
the Veteran reported symptoms of depression for the preceding 
year (the time period covered by the questionnaire).  The 
Veteran's (now former) wife reported in a 2002 statement, 
that the Veteran exhibited mood swings throughout their 
marriage, and what she described as a "split personality" 
during that time.  (They were married in 1993, and apparently 
divorced in 2003.)  Thereafter, the Veteran has been 
variously diagnosed to have anxiety, depression, and PTSD 
related to plausible experiences the Veteran reported he 
encountered in his basic training.  PTSD, and major 
depressive disorder appear now to be the working diagnoses of 
the veteran's psychiatric disability, as those were the 
diagnoses entered when he was last examined for VA purposes 
in October 2008, in connection with his appeal.  Again, the 
experiences the Veteran reported he encountered during basic 
training were the stressors linked to the diagnosis of PTSD.  

The Board is thus left with an evidentiary picture that shows 
a diagnosis of PTSD, related to unverified, but plausible 
events from service, and various other psychiatric diagnoses 
without any explicit link to service by those treating him, 
yet with a statement from the Veteran's former wife, 
attesting to the presence of psychiatric symptoms during 
service.  As there is no basis in the record for questioning 
the accuracy of the Veteran's former wife's recollections, 
however, this would place the onset of psychiatric symptoms 
in service.  That conclusion, together with the link between 
the diagnosis of PTSD and service expressed by those 
examining and treating the Veteran, strongly suggests that 
whatever psychiatric illness the Veteran has, had its onset 
in service.  Resolving any reasonable doubt on that question 
in favor of the Veteran, permits a grant of service 
connection in this case.  


ORDER

Service connection for an acquired psychiatric disorder, 
variously diagnosed as depression, anxiety and PTSD, is 
granted


____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


